Fagg, Judge,
delivered the opinion of the court.
This suit was determined in the S't. Lours Circuit Court, and was instituted' upon a promissory note for the sum of three hundred dollars. The note was dated March 8, 1862, and payable twelve months after date, with ten per cent, interest.
The main ground relied upon for a reversal of the judgment in this case is the fact that the note was executed on Sunday and that the contract is therefore void. It appears that these parties met on Sunday, at the house of plaintiff, and concluded an agreement, by which the latter was to loan the defendant Heislen the sum of money mentioned, upon a note which was then executed and signed by Heislen and endorsed by the other defendant, Stocke. The transaction, however, was not completed until the Wednesday following, at which time the note was- delivered; the contract could *557aiot, therefore, be considered as completed until the delivery took place. All that occurred previous to that time was of no binding force or effect until the money was received and' the note delivered. Either party might have refused to carry this agreement into effect at any time previous to the -delivery of the note, and the contract must be dated from -that-time. W-e consider this to be the real point involved in the-case, and do not feel authorized to go beyond, it for the purpose of expressing an opinion upon the. validity of such a contract when made and fully executed on Sunday.
The other judges concurring, the judgment of the Circuit Court will be affirmed.